Citation Nr: 0601731	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bulimia 
nervosa.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1988 to 
March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran service connection 
for bulimia nervosa with a noncompensable rating.  The 
veteran requests a higher rating.

The veteran testified before the undersigned Veterans Law 
Judge during a travel board hearing at the RO in September 
2005.  A transcript of the hearing is of record.

During the veteran's September 2005 Board hearing, she raised 
the issues of service connection for hyperthyroidism, a skin 
disorder, a gastro-intestinal disorder, and a back condition, 
all secondary to her service-connected bulimia nervosa.  
These issues are referred to the RO for further development 
and adjudication.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Bulimia nervosa is manifested by binge eating followed by 
self-induced vomiting to avoid weight gain.  Incapacitating 
episodes of up to two weeks total duration per year or more 
severe symptoms are not shown.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bulimia nervosa have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.125, 4.126, 4.130, Diagnostic Code 9521 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

An RO letter dated in May 2002, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate her claim and it indicated 
which portion of that evidence she was responsible for 
sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board notes that the veteran's March 2002 claim was for 
service connection, in part, for bulimia nervosa.  In the 
January 2003 RO rating decision, the RO granted the veteran 
service connection for bulimia nervosa with a noncompensable 
evaluation.  In March 2003, the veteran submitted a notice of 
disagreement to the noncompensable evaluation and requested a 
higher rating.  Therefore, the issue on appeal has now become 
entitlement to a compensable evaluation for bulimia nervosa. 
The veteran was issued a statement of the case in June 2003, 
and she pursued her appeal.

VA General Counsel addressed the question of whether a VCAA 
duty to notify notice is required for "downstream" issues on 
which a notice of disagreement has been filed.  In a 
precedent opinion, General Counsel held that if, in response 
to notice of its decision on a claim for which VA has already 
given the appropriate notice under 38 U.S.C.A. § 5103(A), VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C.A. § 7105(d) requires VA to take proper action and 
issue a statement of the case, if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(A) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOGCPREC 8-2003, 
December 22, 2003.  The Board shall be bound in its decisions 
by the regulations of the Department, instructions of the 
Secretary, and the precedent opinion of VA General Counsel.  
See 38 U.S.C.A. § 7104(c) (West 2002).  Under the 
circumstances of this case, the Board finds that "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence she should submit to 
substantiate her claim."  See Conway v. Principi, No. 03- 
7072 (Fed. Cir. Jan. 7, 2004).  Accordingly, the Board 
concludes it should proceed.

As a practical matter, the Board finds that the veteran has 
been notified of the requirements of VCAA, as the December 
2003 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  In this circumstance, the Board is satisfied that 
the veteran has been adequately informed of the need to 
submit relevant evidence in her possession.

Additionally, the June 2003 statement of the case and 
September 2003, December 2003, and January 2004 supplemental 
statements of the case provided guidance regarding the 
evidence necessary to substantiate her claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran's service medical records show that in January 
1992, she was diagnosed with bulimia nervosa.

In March 2002, the veteran submitted a claim for service 
connection, in part, for bulimia nervosa.

A July 2002 VA outpatient medical record shows that the 
veteran was overweight.  She weighed 162.0 pounds.  She was 
diagnosed with a history of an eating disorder.

In December 2002, the veteran underwent a VA examination.  
The veteran reported having no hospitalizations for her 
bulimia and no periods of incapacitation because of her 
bulimia.  Physical examination revealed that the veteran was 
of average height and weight.  She was not weighed.  Her 
obsessive-compulsive behavior seemed to be limited to binging 
and purging.  The examiner estimated that the veteran weighed 
120 to 125 pounds because the veteran stated that she wore a 
size 10.  She also stated that her ideal weight was 105 
pounds at the most.  She was five feet and three inches tall 
and she stated that she had weighed from 119 to 170 pounds 
since leaving the military.  She also reported binging and 
purging four times per day.  The examiner noted that the 
veteran did not appear to be below her expected minimum 
normal weight.  The pertinent Axis I diagnosis was bulimia 
nervosa.

In January 2003, the RO granted the veteran service 
connection for bulimia nervosa with a noncompensable 
evaluation because she was not found to be hospitalized for 
bulimia and she did not have any incapacitating episodes.

A January 2003 VA outpatient medical record shows that the 
veteran's weight was 169.5 pounds.

In her March 2003 Notice of Disagreement, the veteran argued 
that her bulimia affected her employment.

In the veteran's June 2003 substantive appeal, she argued 
that her bulimia affected her everyday life in a negative 
manner.  She had bleeding in her throat from self-induced 
vomiting and diarrhea, which affected her ability to work.

In August 2003, the veteran underwent a VA psychiatric 
examination.  She reported that she had been having problems 
with her stomach related to purging.  She would not go out to 
eat with people because she felt embarrassed having to be 
selective on what she ate or because she went to the bathroom 
to purge.  She reported nausea and diarrhea for the last four 
months.  Because she continued to go to the bathroom to 
engage in purging, she had significant problems at the job 
and was told by supervisors to limit the amounts of her 
breaks.  She did not appear to have periods of significant 
stability of her bulimia.  There was no mention of time lost 
from work over the past 12 month period; however, her job had 
been affected by her bulimic disorder.  Physical examination 
revealed an overweight female.  The psychiatrist opined that 
the veteran's bulimic symptoms had been interfering with her 
ability to do a consistent reliable job because of her 
preoccupation with her weight, purging behavior, and taking 
frequent breaks to be engaged in purging behavior as well as 
social problems related to her eating habits.  The pertinent 
Axis I diagnosis was bulimia nervosa.

A September 2003 private medical record from the Austin 
Regional Clinic shows that the veteran complained of 
intentionally vomiting.  She was diagnosed with bulimia.

A November 2003 VA outpatient medical record shows that the 
veteran requested that the VA physician sign papers allowing 
her to take time off work for mental health reasons.  The 
physician stated that he would sign the paper this time, but 
felt it was not appropriate for him to continue to allow the 
veteran to get time off work because of mental health 
reasons.  He felt that the veteran was able to go to work and 
should be excused for doctor's appointments only.  The 
veteran became belligerent and shoved the examiner.  The 
physician signed the papers allowing time off for six days.  

A December 2003 VA outpatient medical record shows that the 
veteran's current weight was 179.8 pounds.  Her August 2003 
weight had been 176 pounds.  The diagnosis was history of an 
eating disorder and she was being followed by the mental 
health clinic.

A December 2003 VA outpatient psychiatry note shows that the 
veteran had not been working in the recent past.  She 
reported increased anxiety, depression, no motivation, 
watching television but not focusing, increased startle 
response and anhedonia.  She was also binge eating.  She also 
reported contradictory symptoms and accusations as to why she 
had not been working.  She argued that she had not been 
working because the psychiatrist had stopped her Buspirone 
medication; however, it was noted that the record indicated 
that the veteran had stopped taking the medication, which was 
last filled in February 2003, before her visit to the 
psychiatrist in June 2003.  The veteran requested a letter to 
her employer stating that because of her psychiatric 
symptoms, she had not been able to work.  She wanted the 
statement to include a date for her return to her job.  She 
was given a statement indicating that she should be able to 
resume employment in the near future, contingent on taking 
her medications and complying with treatment recommendations.  
At the time, she displayed physical and aggressive behavior 
toward the staff and was escorted by security from the area.

In September 2005, the veteran testified during a travel 
board hearing and stated that her weight had decreased from 
168 pounds to 120 pounds and she continued to binge and purge 
at least once or twice a day.  She stated that she was tired 
all the time.  When she ate, she did not want to be around 
people or talk to people and she would get irritable around 
people at that time.  She stated that before, she would binge 
and purge more frequently, but now she did not throw up as 
much and she was tired of eating.  She was not working and 
was on worker's compensation for herniated disks.  She had 
not been to a physician for her bulimia and had not been 
ordered bed rest for her bulimia in the past year.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Rating Formula for Eating Disorders:
Ratin
g
Self-induced weight loss to less than 80 percent of 
expected minimum weight, with incapacitating episodes 
of at least six weeks total duration per year, and 
requiring hospitalization more than twice a year for 
parenteral nutrition or tube feeding
100
Self-induced weight loss to less than 85 percent of 
expected minimum weight with incapacitating episodes 
of six or more weeks total duration per year
60
Self-induced weight loss to less than 85 percent of 
expected minimum weight with incapacitating episodes 
of more than two but less than six weeks total 
duration per year
30
Binge eating followed by self-induced vomiting or 
other measures to prevent weight gain, or resistance 
to weight gain even when below expected minimum 
weight, with diagnosis of an eating disorder and 
incapacitating episodes of up to two weeks total 
duration per year
10
Binge eating followed by self-induced vomiting or 
other measures to prevent weight gain, or resistance 
to weight gain even when below expected minimum 
weight, with diagnosis of an eating disorder but 
without incapacitating episodes
0
Note: An incapacitating episode is a period during which bed 
rest and treatment by a physician are required.
38 C.F.R. § 4.130, Diagnostic Code 9521 (2005)

After review of the evidence of record, the Board finds that 
a compensable evaluation for the veteran's bulimia nervosa is 
not warranted.  As such, the Board notes that the veteran has 
not been prescribed bed rest by a physician.  In addition, 
during the veteran's September 2005 travel board hearing, she 
testified that she had not received treatment by a physician 
for her bulimia nervosa within the year.  Although, it is 
noted in her December 2003 VA outpatient medical record that 
she had not been working because of her mental health 
disabilities, the Board notes that the veteran had not been 
prescribed bed rest, but rather stopped working because she 
had not been taking her medication.  In addition, in her 
November 2003 VA outpatient medical record, although the 
physician signed papers allowing the veteran six days off 
work, the physician noted that the veteran was able to work 
and did not require time off from work because of her mental 
health disabilities.  Therefore, as the veteran has not been 
prescribed bed rest or required treatment by a physician for 
her bulimia nervosa, the Board finds that a compensable 
evaluation for her bulimia nervosa is not warranted.

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  The record reflects that the veteran has 
not required frequent periods of hospitalization for her 
bulimia nervosa.  Further, although the August 2003 VA 
examiner noted that the veteran's bulimia nervosa interfered 
with her ability to perform a consistent reliable job, the 
record reveals that the veteran had not missed any work 
because of her bulimia.  Therefore, the interference with her 
job is not deemed marked interference.  In addition, the 
manifestations of the disability are those contemplated by 
the schedular criteria.  There is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluations.  Therefore, referral of this issue for extra-
schedular consideration is not in order.


ORDER

Entitlement to an initial compensable evaluation for bulimia 
nervosa is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


